Citation Nr: 1721963	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  00-22 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2000 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a TDIU and service connection for PTSD, respectively.

In March 2004, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The claim was remanded by the Board in June 2012 to facilitate the Veteran's request for an additional hearing, which was held via videoconference before the undersigned VLJ in November 2013.  These claims were then remanded by the Board in July 2014 and July 2015 for additional development.

As will be discussed in further detail below, these matters must once again be remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the prior July 2015 remand, the Veteran is claiming service connection for PTSD based on an in-service assault, specifically that he was touched inappropriately by one of his drill instructors during boot camp. 

The Board remanded the issue for further development, to include scheduling the Veteran for a VA examination to assess whether he had PTSD that was related to his military service, including due to a claimed personal assault that occurred during boot camp when a drill instructor touched him inappropriately.  All indicated tests and studies were to be completed, and the examiner was to take a complete history from the Veteran.  The examiner was requested to offer an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the personal assault stressor reported by the Veteran actually occurred.  In forming this opinion, the examiner was to specifically review the VA records beginning in 2002, which reflected diagnoses of mood, anxiety, and bipolar disorders, and records from 2008, which reflect diagnoses of PTSD with related military sexual trauma (MST).

The examiner was also requested to review a May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp; and an article submitted May 2012 (along with VA Form 646) titled: Effects of sexual assaults on men: physical, mental and sexual consequences.

In reviewing the evidence and forming this opinion, the examiner was to, to the extent possible, address any inconsistencies in the Veteran's account of the in-service assault, such as those indicated in the September 2014 VA examination report.  If, and only if, the examiner determined that it was at least as likely as not that the claimed in-service assault actually happened, then he/she was to determine whether the Veteran had a current diagnosis of PTSD that was etiologically related to this assault.  The examiner was to provide the underlying rationale for these opinions, and cite to specific evidence in the file if necessary to support the conclusions reached.  If the examiner was unable to provide any opinion without resorting to speculation, he/she had to explain why this was the case. 

In conjunction with the remand, the Veteran was afforded a VA examination in August 2016.  At the time of the examination, the Veteran was diagnosed as having PTSD.  As to the stressors, the examiner noted that the Veteran reported that he was groped by a drill instructor while in boot camp.  The examiner indicated that this stressor was adequate to meet criterion A to support the diagnosis of PTSD.  The examiner stated that there were no markers to substantiate the stressor.  The examiner then indicated that the Veteran's reported stressor contributed to his PTSD diagnosis.  

Following review of the record, the examiner indicated that the Veteran did meet DSM-V criteria for PTSD which was likely from childhood trauma, which may have been aggravated when his drill instructor touched his genitals.  However, there was no marker to substantiate this claim.  The examiner also noted that the Veteran stated that his symptoms became worse when a physician suggested that he may be gay.  He opined that it was unlikely that this resulted in long term effect on his symptoms.

While the examiner provided the requested opinion, the examiner did not reference the VA records beginning in 2002, which reflected diagnoses of mood, anxiety, and bipolar disorders, and records from 2008, which reflected diagnoses of PTSD with related military sexual trauma (MST).  He also did not reference the May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp or the article submitted in May 2012 (along with VA Form 646) titled: Effects of sexual assaults on men: physical, mental and sexual consequences, as was requested in the July 2015 Board remand.  

Moreover, the examiner indicated that the Veteran met the DSM V criteria from PTSD likely from childhood trauma which may have been aggravated when his drill instructor touched his genitals.  

The Board notes that as no psychiatric disorder was shown upon entrance into active service, the Veteran is presumed to have been in sound condition with respect to any psychiatric disability.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246   (1994).  In this case, in light of the VA examiner's finding that his PTSD was due to childhood trauma, the Board finds that the VA examiner should also opine whether the Veteran had a pre-existing psychiatric disability that was aggravated by service.

As to the TDIU claim, this claim is inextricably intertwined with the Veteran's claim for service connection for PTSD, as any additional award arising out of a potential grant of service connection may impact the assigned disability ratings and effective dates pertinent to his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, the TDIU claim must also be remanded with the Veteran's pending service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After completing the above development and after all outstanding records have been associated with the electronic record, return the record to the examiner who provided the August 2016 VA examination report/opinion. 

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the personal assault stressor reported by the Veteran actually occurred.  In forming this opinion, the examiner must specifically review and address the VA records beginning in 2002, which reflect diagnoses of mood, anxiety, and bipolar disorders, and records from 2008, which reflect diagnoses of PTSD with related military sexual trauma (MST).  The examiner must also review and address the May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp; and an article submitted May 2012 (along with VA Form 646) titled: Effects of sexual assaults on men: physical, mental and sexual consequences.  In reviewing the evidence and forming this opinion, the examiner must also, to the extent possible, address any inconsistencies in the Veteran's account of the in-service assault, such as those indicated in the September 2014 VA examination report.

If, and only if, the examiner determines that it is at least as likely as not that the claimed in-service assault actually happened, then he should also determine whether the Veteran has a current diagnosis of PTSD that is etiologically related to this assault.

With respect to any diagnosed PTSD, the examiner should offer an opinion on the following: (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  For any aggravation found, the examiner should state, to the best of his ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology. 
If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then readjudicate the Veteran's claim for service connection for PTSD and entitlement to a TDIU in light of this and all other additional evidence. If any claim continues to be denied, send him and his representative an SSOC and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




